DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 1, 2, 7-12, and 17-29 are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Lang (2013/0275515) teaches a mobile device application allows a user to participate in a collaborative discussion. The collaborative discussion may allow multiple users to collaborate in a formatted discussion on a variety of topics. The collaborative discussion may be associated with media content provided through a media reader application. A user may act as an administrator to create a collaborate discussion and configure parameters or the collaborative discussion via the user's mobile device. A user may access the media content through the media reader application and provide input to the collaborative discussion in real time. The media may include an electronic book, magazine, article or other media content. The input received from the user may include a comment, vote, brainstorm content, various collaborative engagement structures or other data. The collaborative discussion may be accessed through a mobile device application or a network browser. (See Abstract).

	Liu et al. (2018/0063207) teaches receiving a request to participate in a web-based conferencing session using an IP phone, wherein the web-based conferencing session is hosted by a server; establishing an encrypted connection to the server; requesting network routing information for the IP phone from a call manager; receiving from the call manager the requested routing information; and establishing a connection with the IP phone using the received routing information. The method may further include embodiments in which the request to participate in the web-based conferencing session is initiated by a user via a client application executing on a computer device and in which the encrypted connection is established over an Internet. (See Abstract).

	Reynolds et al. (2008/0270555) teaches a topic room is provided in which one or more individuals or other entities may collaborate on topics of mutual interest. Multiple individuals or participants may use the topic room to communicate in real or non-real time and may work together to create, browse, modify, comment on, and perform any other suitable action on content. A chat room within the topic room receives, records, and transmits the communications and all activity in the topic room to all participants as messages. Client processes at a participant's user equipment may listen to the messages and take particular actions. For example, one participant can follow another participant as that participant browses through material by using the messages received from that participant. (See Abstract).


However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 12/07/2021. Claims 2, 7-12, and 17-29 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HERMON ASRES/Primary Examiner, Art Unit 2449